DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on March 03, 2022 has been entered. Claims 2-17 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies et al. [US 20090029145 A1, hereafter Thies].
As per Claim 2, Thies teaches a optical layer comprising: 
a substrate having a first side and a second side opposite the first side (Para 32); 
one or more functional patterns disposed on the first side of the substrate (Para 62); 
one or more anti-reflective nanolayers disposed on at least one of the first side of the substrate or the second side of the substrate, wherein the one or more nanolayers determine an effective refractive index of the substrate such that the one or more nanolayers effect a relative amount of light transmittable through the substrate (Para 27-33).
As per Claim 3, Thies teaches the optical layer of claim 1, wherein the one or more anti-reflective nanolayers comprises a first anti-reflective nanolayer disposed on the first side of the substrate (Para 33).
As per Claims 4-6, Thies teaches the optical layer of claim 2, wherein the first anti-reflective nanolayer at least partially surrounds at least some of the one or more functional patterns along the first side of the substrate (Para 62, wherein the anti-reflective nanolayer is on the entire surface of the substrate including the peripheries).
As per Claim 7, Thies teaches the optical layer of claim 2, wherein the one or more anti-reflective nanolayers comprises a second anti-reflective nanolayer disposed on the second side of the substrate (Para 53).
As per Claim 8, Thies teaches the optical layer of claim 6, wherein the second anti-reflective nanolayer abuts the second side of the substrate (Para 33 and 34).	
As per Claim 13, Thies teaches the optical layer of claim 2, wherein there is an absence of an antireflective nanolayer on the second side of the substrate (See fig. 1).
As per Claim 16, Thies teaches the optical layer of claim 1, wherein the one or more anti-reflective nanolayers comprises: a first anti-reflective nanolayer abutting the first side of the substrate, and a second anti-reflective nanolayer abutting the first anti-reflective nanolayer (Para 33 and 34).

Allowable Subject Matter
Claims 9-12, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882